     Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 1 of 53




1 Deborah J. Fox (SBN: 110929)
  dfox@meyersnave.com
2 Camille Hamilton Pating (SBN: 122890)
  cpating@meyersnave.com
3 Margaret W. Rosequist (SBN: 203790)
  mrosequist@meyersnave.com
4 Yujin Chun (SBN: 306298)
  ychun@meyersnave.com
5 MEYERS NAVE
  1999 Harrison Street, 9th Floor
6 Oakland, California 94612
  Telephone: (510) 808-2000
7 Facsimile: (510) 444-1108
 8 Attorneys for Defendants
   SAN FRANCISCO UNIFIED SCHOOL
 9 DISTRICT; COMMISSIONER JENNY
   LAM; COMMISSIONER FAAUUGA
10 MOLIGA; COMMISSIONER MATT
   ALEXANDER; COMMISSIONER KEVINE
11 BOGGESS; and COMMISSIONER MARK
   SANCHEZ
12
13                           UNITED STATES DISTRICT COURT
14     NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16 ALISON COLLINS,                              Case No. 4:21-cv-02272-HSG
17              Plaintiff,                      DECLARATION OF BOARD
                                                EXECUTIVE ASSISTANT ESTHER V.
18       v.                                     CASCO IN SUPPORT OF
                                                DEFENDANTS’ OPPOSITION TO
19 SAN FRANCISCO UNIFIED SCHOOL                 PLAINTIFF’S MOTION FOR OSC
   DISTRICT, CITY AND COUNTY OF                 SEEKING A PRELIMINARY
20 SAN FRANCISCO; SCHOOL BOARD                  INJUNCTION AND EXHIBITS 1-9
   COMMISSIONERS JENNY LAM, IN
21 HER INDIVIDUAL CAPACITY;                     Date     August 19, 2021
   FAAUUGA MOLIGA IN HIS                        Time     2:00 p.m.
22 INDIVIDUAL CAPACITY; MATT                    Crtrm    2, 4th Floor
   ALEXANDER IN HIS INDIVIDUAL
23 CAPACITY; KEVIN BOGGESS IN HIS               The Hon. Haywood S. Gilliam, Jr.
   INDIVIDUAL CAPACITY; AND MARK
24 SANCHEZ IN HIS INDIVIDUAL                    Complaint Filed:    March 31, 2021
   CAPACITY AND DOES 1-50,                      Trial Date:         None Set
25 INCLUSIVE,
26              Defendants.
27
28
                                                                  Case No. 4:21-cv-02272-HSG
       DECLARATION OF ESTHER V. CASCO IN SUPPORT OF DEFENDANTS' OPPOSITION TO OSC RE
                                 PRELIMINARY INJUNCTION
      Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 2 of 53




 1                         DECLARATION OF ESTHER V. CASCO
 2         I, Esther V. Casco, declare as follows:
 3         1.     I am the Executive Assistant to the Board of Education of the San Francisco
 4 Unified School District, a party in the above-entitled action. I have personal knowledge of
 5 the facts set forth herein, except as to those stated on information and belief and, as to
 6 those, I am informed and believe them to be true. If called as a witness, I could and would
 7 competently testify to the matters stated herein.
 8         2.     As the Executive Assistant to the Board, my duties include keeping the
 9 minutes of the Board meetings, assisting with scheduling meetings, assembling and
10 distributing agendas and Board packets, and posting the necessary notifications for all of
11 the Board meetings. The Board meetings can be regular meetings or special meetings and
12 can include both open session items as well as closed session items as provided for under
13 the Ralph M. Brown Act (Gov’t Code § 54950, et seq.).
14         3.     I understand that at issue in this case is an action taken by the Board during a
15 special meeting held on March 25, 2021. The Board rules and procedures provide that a
16 special meeting for clearly identified items may be called by the Board president or by any
17 four members through a written request to the president. See Board Rule and Procedure
18 9320 regarding Meetings and Notices, a true and correct copy is attached hereto as Exhibit
19 4.
20         4.     The March 25, 2021 special meeting was initially scheduled by President
21 Lopez and then Vice-President Collins for items separate from the issue of removing
22 Boardmember Collins from her position as vice president and committee memberships.
23 On March 24, 2021, more than 24 hours before the March 25, 2021 special meeting,
24 President Lopez informed me to expect a Resolution from Boardmembers Lam and Moliga
25 and that the Resolution should be added to the special meeting agenda. President Lopez
26 further informed me that the Resolution should be added to the March 25, 2021 agenda as
27 well as a motion to suspend the Board’s Rules and Procedures as to the timing of the
28 Resolution. These items were properly added to the March 25, 2021 agenda for
                                             2                     Case No. 4:21-cv-02272-HSG
        DECLARATION OF ESTHER V. CASCO IN SUPPORT OF DEFENDANTS' OPPOSITION TO OSC RE
                                  PRELIMINARY INJUNCTION
      Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 3 of 53




 1 consideration at the special meeting with direction from President Lopez and it was more
 2 efficient to add these items to the March 25, 2021 special meeting then calling yet another
 3 separate special meeting for the items.
 4         5.     I posted the agenda for the special meeting on March 24, 2021. The agenda
 5 calls out, as Item B.1, the timing as to the Board vote and the need for immediate Board
 6 action. As well, Item B.2. calls out that the Board would consider the adoption of a
 7 resolution as to a vote of no confidence as to Commissioner Collins. The agenda states as
 8 follows:
 9          B. Special Order of Business
10          (1) Motion to Suspend the Board Rules and Procedures to Permit Immediate
11         Action on Resolution of No Confidence and Vote to Remove Commissioner Collins
12         From her Position as Vice-President and Her Membership on Board Committees
13         For The Duration of Her Term;
14          (2) Resolution of No Confidence and Vote to Remove Commissioner Collins From
15         Her Position as Vice-President and Her Membership on Board Committees For The
16         Duration of Her Term (“Resolution of No Confidence”).
17 A true and correct copy of the agenda for the March 25, 2021 meeting is attached hereto as
18 Exhibit 1.
19         6.     The agenda packet for the March 25, 2021 meeting, that was also publicly
20 available, includes the proposed Resolution of No Confidence. A true and correct copy of
21 the agenda packet that includes the proposed Resolution of No Confidence is attached
22 hereto as Exhibit 2. I posted the proposed Resolution of No Confidence on Wednesday,
23 March 24, 2021 which was twenty-four (24) hours before the March 25, 2021 special
24 meeting.
25         7.     The Board rules and procedures call out that all non-routine matters shall
26 generally appear on the Board’s agenda for at least two regular meetings prior to adoption
27 by the Board. See Board Rule and Procedure 9322 regarding Agenda Meeting Material, a
28 true and correct copy is attached hereto as Exhibit 5.
                                                 3                 Case No. 4:21-cv-02272-HSG
        DECLARATION OF ESTHER V. CASCO IN SUPPORT OF DEFENDANTS' OPPOSITION TO OSC RE
                                  PRELIMINARY INJUNCTION
      Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 4 of 53




 1         8.     However, the Board rules and procedures also state that the “Board rules and
 2 procedures may be suspended by a vote of five members of the Board.” See Board Rule
 3 and Procedure 9310 regarding Board Policies, a true and correct copy is attached hereto as
 4 Exhibit 6.
 5         9.     At the March 25, 2021 special meeting, prior to the consideration of the
 6 Resolution of No Confidence, five members of the Board voted to suspend the Board rules
 7 and procedures to allow for immediate action on the Resolution.
 8         10.    It is not uncommon for the Board to suspend the rules and procedures to
 9 allow for immediate action on a resolution. I am aware of five (5) resolutions authored or
10 co-authored by Boardmember Collins that were accompanied by a suspension of the Board
11 rules and procedures to allow for immediate action on the item.
12         11.    At the March 25, 2021 Board meeting, the motion to suspend the Board rules
13 and procedures to permit immediate action on the Resolution of No Confidence passed and
14 the proposed Resolution of No Confidence was adopted by the Board and is found at
15 Resolution No. 213-25A1. A true and correct copy of Resolution No. 213-25A1 is
16 attached hereto as Exhibit 3.
17         12.    Both the motion on timing and Resolution No. 213-25A1 passed by a 5-2
18 vote. Boardmembers Lam, Moliga, Alexander, Boggess and Sanchez voted in favor of the
19 motion on timing and on Resolution No. 213-25A1 while Boardmember Collins and
20 President Lopez voted against.
21         13.    Resolution No. 213-25A1 removes Boardmember Collins from her role as
22 vice president and various Board committee membership. Ms. Collins continues in her
23 elected position as Boardmember and continues to attend Board and committee meetings,
24 vote on Board issues, and receives monthly compensation for services as a Boardmember
25 pursuant to 8.100 of the San Francisco City Charter.
26         14.    Boardmember Collins is no longer a member of any Board committees but
27 may attend any and all committee meetings. Under the Board rules and procedures, items
28 presented and acted on by the Board committees are purely advisory. Similarly, items do
                                              4                      Case No. 4:21-cv-02272-HSG
        DECLARATION OF ESTHER V. CASCO IN SUPPORT OF DEFENDANTS' OPPOSITION TO OSC RE
                                  PRELIMINARY INJUNCTION
     Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 5 of 53




 1 not need to go through any committee prior to being placed on a Board agenda. See Board
 2 Rule and Procedure 9130 regarding Board Committees, a true and correct copy is attached
 3 hereto as Exhibit 7.
 4             15.     San Francisco Unified School District Boardmembers are paid $500 per
 5 month along with pre-authorized travel expenses. The Board rules and procedures do not
 6 provide for any additional compensation for committee membership or for serving as vice
 7 president of the Board. See Board Rule and Procedure 9250 regarding Remuneration,
 8 Reimbursement and Other Benefits, a true and correct copy is attached hereto as Exhibit 8.
 9             16.   In connection with the March 25 , 2021 Board meeting, neither Boardmember
10 Collins nor any other party has submitted a demand letter to cure an alleged violation of
11 the Brown Act. The Brown Act mandates that such a claim be filed within 10 days of any
12 disputed action. See Gov't Code§ 54960.l(b). In regards to the Board' s March 25 , 2021
13 special meeting, that time has now expired. See id.
14             17.    Under the Board rules and procedures, as required by law, the Board does
15 not silence or otherwise remove a person that is participating on a germane topic within the
16 jurisdiction of the Board during the public comment period of a Board meeting unless the
17 individual is causing a disturbance. See Board Rule and Procedure 9323 regarding
18 Meeting Conduct, a true and correct copy is attached hereto as Exhibit 9.
19             I declare under penalty of perjury under the laws of the United States of America
20 that the foregoing is true and correct.
21             Executed on this /Vth day of June, 2021, at San Francisco, California.
22
23
                                                     Esther V. Casco
24
25
26   3784496

27
28
                                               5                    Case No . 4 :2 1-cv-02272-HSG
         DECLARATION OF ESTHER V. CASCO IN SUPPORT OF DEFENDANTS' OPPOSITION TO OSC RE
                                    PRELIMINARY INJUNCTION
   Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 6 of 53

 INDEX OF EXHIBITS TO DECLARATION OF ESTHER V. CASCO

EXHIBIT   DESCRIPTION
  NO.
   1      Agenda for SFUSD, San Francisco Public Schools, Thursday, March 25, 2021
          Special Meeting, Including Item B: (1) Motion to Suspend the Board Rules and
          Procedures to Permit Immediate Action on a Resolution of No Confidence; and
          (2) Resolution of No Confidence and Vote to Remove Commissioner Collins
          from her position as Vice President and her membership on Board Committees
   2      Detailed Agenda for SFUSD, San Francisco Public Schools, Thursday, March
          25, 2021 Special Meeting, Including Copy of Resolution No. 213-25A1,
          Assertion of No Confidence
   3      Resolution No. 213-25A1, Assertion of No Confidence, Adopted by the Board
          of Education on Suspension of the Rules at First Reading at the Special
          Meeting of March 25, 2021
   4      Board Rule and Procedure 9320 Regarding Meetings and Notices
   5      Board Rule and Procedure 9322 Regarding Agenda/Meeting Materials
   6      Board Rule and Procedure 9310 Regarding Board Policies
   7      Board Rule and Procedure 9130 Regarding Board Committees
   8      Board Rule and Procedure 9250 Regarding Remuneration, Reimbursement and
          Other Benefits
   9      Board Rule and Procedure 9323 Regarding Meeting Conduct
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 7 of 53




                  EXHIBIT 1
4/2/2021                Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                        35-1 FiledPro 06/18/21 Page 8 of 53
                                                                          SAN FA)f!.NCISCO
                                                                  SFUSD   PUBLIC SCHOOLS




                                                          Thursday, March 25, 2021
                                                               Special Meeting

Meeting begins at 4:10 p.m.
/
SFUSD BOARD OF EDUCATION MEETINGS ARE VIRTUAL
DURING COVID-19 PUBLIC HEALTH EMERGENCY
/
During the period of COVID-19 shelter in place, and in accordance with the Governor’s Executive
Order N-25-20, all members of the Board of Education as well as the Superintendent and District
Staff, will join the meeting via phone/video conference. No teleconference locations will be posted
and the Irving G. Breyer Board Meeting Room is closed. The District will make every effort to ensure
availability of requested accommodations and services to allow real time participation.
/
ADA Accommodations: To request accommodations in order to participate remotely, please call
(415) 355-7364 as soon as possible but at least seventy-two (72) hours prior to the scheduled
meeting.
/
Observe Meetings: To observe the March 25th Special meeting by video conference, please click on
the link provided in Item #1 on the Agenda at the noticed meeting time. Password:232774. It may
help to download the Zoom app before the meeting if you don’t have it already. Instructions on how
to join a meeting by video conference are available at: https://support.zoom.us/hc/en-
us/articles/201362193 -Joining-a-Meeting.
/
Listen to Meetings By Phone: To listen to the meeting by phone, please call at the noticed meeting
time (669) 900 9128, then enter Webinar ID 840 3540 0008 then press “#”. Password: 232774. If
asked for a participant id or code, press #. Instructions on how to join a meeting by phone are
available at: https://support.zoom.us/hc/en-us/articles/201362663 -Joining-a-meeting-by-phone.
/
To Make Public Comment on Agenda Items: the Board President or Chair will introduce the item and
call for speakers, and staff indicate who will be speaking next.
/
To comment by video conference, click on the Participants button at the bottom of your screen and
select the “Raise Your Hand” button to request to speak when Public Comment is being asked for.
When called upon, you will be unmuted. After the allotted time, you will then be re-muted.
/
To comment by phone, you will be prompted to “Raise Your Hand” by pressing “*9” to request to
speak when Public Comment is asked for. When called upon, you will be unmuted. After the allotted
time, you will then be re-muted. Instructions of how to raise your hand by phone are available at:
https://support.zoom.us/hc/en-us/articles/201362663 -Joining-a-meeting-by-phone.


A. GENERAL INFORMATION

1. Notice of Virtual Meeting

2. ADA Accommodations and Translation Services

B. SPECIAL ORDER OF BUSINESS

1. Motion to Suspend the Board Rules and Procedures to Permit Immediate Action on Resolution of No Confidence and
Vote to Remove Commissioner Collins From Her Position as Vice-President and Her Membership on Board Committees
For The Duration of Her Term

2. Resolution of No Confidence and Vote to Remove Commissioner Collins From Her Position as Vice-President and Her
Membership on Board Committees For The Duration of Her Term

C. CLOSED SESSION

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                      1/2
4/2/2021                Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                        35-1 FiledPro 06/18/21 Page 9 of 53
1. General Information

2. Public Employee Discipline/Dismissal Release

3. Conference with Labor Negotiators

4. Conference with Legal Counsel - Anticipated Litigation

5. Conference with Legal Counsel - Existing Litigation

6. Public Employee Evaluation

7. Public Employee Appointment

D. RECONVENE TO PUBLIC SESSION

1. Closed Session Action Report

E. ADJOURNMENT




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                               2/2
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 10 of 53




                  EXHIBIT 2
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 1 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 11 of 53




                                Thursday, March 25, 2021
                                     Special Meeting

Meeting begins at 4:10 p.m.
/
SFUSD BOARD OF EDUCATION MEETINGS ARE VIRTUAL
DURING COVID-19 PUBLIC HEALTH EMERGENCY
/
During the period of COVID-19 shelter in place, and in accordance with the Governor’s
Executive Order N-25-20, all members of the Board of Education as well as the
Superintendent and District Staff, will join the meeting via phone/video conference. No
teleconference locations will be posted and the Irving G. Breyer Board Meeting Room is
closed. The District will make every effort to ensure availability of requested
accommodations and services to allow real time participation.
/
ADA Accommodations: To request accommodations in order to participate remotely, please
call (415) 355-7364 as soon as possible but at least seventy-two (72) hours prior to the
scheduled meeting.
/
Observe Meetings: To observe the March 25th Special meeting by video conference, please
click on the link provided in Item #1 on the Agenda at the noticed meeting time.
Password:232774. It may help to download the Zoom app before the meeting if you don’t
have it already. Instructions on how to join a meeting by video conference are available at:
https://support.zoom.us/hc/en-us/articles/201362193 -Joining-a-Meeting.
/
Listen to Meetings By Phone: To listen to the meeting by phone, please call at the noticed
meeting time (669) 900 9128, then enter Webinar ID 840 3540 0008 then press “#”.
Password: 232774. If asked for a participant id or code, press #. Instructions on how to
join a meeting by phone are available at: https://support.zoom.us/hc/en-
us/articles/201362663 -Joining-a-meeting-by-phone.
/
To Make Public Comment on Agenda Items: the Board President or Chair will introduce the
item and call for speakers, and staff indicate who will be speaking next.
/
To comment by video conference, click on the Participants button at the bottom of your
screen and select the “Raise Your Hand” button to request to speak when Public Comment
is being asked for. When called upon, you will be unmuted. After the allotted time, you will
then be re-muted.
/
To comment by phone, you will be prompted to “Raise Your Hand” by pressing “*9” to
request to speak when Public Comment is asked for. When called upon, you will be
unmuted. After the allotted time, you will then be re-muted. Instructions of how to raise
your hand by phone are available at: https://support.zoom.us/hc/en-
us/articles/201362663 -Joining-a-meeting-by-phone.


A. GENERAL INFORMATION

Subject           1. Notice of Virtual Meeting




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5              6/10/2021
        Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 12 of 53

For Adoption on Suspension of the Rules at First Reading


Subject: Resolution No. 213-25A1
          Assertion of No-Confidence
          - Commissioners Jenny Lam and Faauuga Moliga

WHEREAS: Elected officials are community leaders, and students and their families look
to them for guidance; and

WHEREAS: The inflammatory statements made by Commissioner Collins towards the
Asian American community in 2016 perpetuate gross and harmful stereotypes and leave
no room for nuance or potential misunderstanding; and,

WHEREAS: Our relationship with elected officials must be predicated on mutual respect,
and when our elected officials falter, we are faced with the difficult decision of how to hold
them accountable; and

WHEREAS: When the social media comments resurfaced, what mattered most was that
she, as a leader and elected official, accept responsibility and atone for the trauma inflicted
on the community by her words; and

WHEREAS: Although Commissioner Collins has acknowledged that her words may have
caused pain, her public statements to-date have fallen short of sincere recognition of the
harm she has caused and Vice President Collins does not seem to take meaningful
responsibility for her actions.

THEREFORE BE IT RESOLVED: That on behalf of the 54,000 thousands of students
in the San Francisco Unified School District, the Senior Administrative Staff, the elected
officials representing all levels of San Francisco government who have requested that
Commissioner Collins resign, the Commissioners of the San Francisco Board of Education
have lost confidence in Commissioner Collins and her ability to focus on the pressing needs
of the district at this time; and

FURTHER BE IT RESOLVED: That should Commissioner Collins not resign, the San
Francisco Board of Education moves to remove her from her leadership position as Vice
President and from all committees of the San Francisco Board of Education for the duration
of her term; and

BE IT FURTHER RESOLVED: That the focus of the San Francisco Board of Education
is the equitable re-opening of schools for our students, the health and safety of our faculty,
staff, administrators, students, and families, and ensuring the financial stability of the
district.

Special Meeting
3/25/21



                                                                                             1
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 2 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 13 of 53


Meeting             Mar 25, 2021 - Special Meeting

Category            A. GENERAL INFORMATION

Type                Information

SFUSD BOARD OF EDUCATION MEETINGS ARE VIRTUAL
DURING COVID-19 PUBLIC HEALTH EMERGENCY

During the period of COVID-19 shelter in place, and in accordance with the Governor’s
Executive Order N-25-20, all members of the Board of Education as well as the
Superintendent and District Staff, will join the meeting via phone/video conference. No
teleconference locations will be posted and the Irving G. Breyer Board Meeting Room is
closed. The District will make every effort to ensure availability of requested accommodations
and services to allow real time participation.

ADA Accommodations: To request accommodations in order to participate remotely, please
call (415) 355-7364 as soon as possible but at least seventy-two (72) hours prior to the
scheduled meeting.


Observe Meetings: To observe the March 25th Special Meeting by video conference,
please click here at the noticed meeting time. Webinar Password: 232774. It may help
to download the Zoom app before the meeting if you don’t have it already. Instructions on
how to join a meeting by video conference are available at: https://support.zoom.us/hc/en-
us/articles/201362193 -Joining-a-Meeting.

Listen to Meetings By Phone: To listen to the meeting by phone, please call at the noticed
meeting time (669) 900 9128, then enter Webinar ID: 840 3540 0008, then press “#”.
Password: 232774. If asked for a participant id or code, press #. Instructions on how to join
a meeting by phone are available at https://support.zoom.us/hc/en-us/articles/201362663
-Joining-a-meeting-by-phone.

To Make Public Comment on Agenda Items: the Board President or Chair will introduce the
item and call for speakers, and staff indicate who will be speaking next.

   • To comment by video conference, click on the Participants button at the bottom of your
       screen and select the “Raise Your Hand” button to request to speak when Public
       Comment is being asked for. When called upon, you will be unmuted. After the allotted
       time, you will then be re-muted.
   • To comment by phone, you will be prompted to “Raise Your Hand” by pressing “*9” to
       request to speak when Public Comment is asked for. When called upon, you will be
       unmuted. After the allotted time, you will then be re-muted. Instructions of how to
       raise your hand by phone are available at: https://support.zoom.us/hc/en-
       us/articles/201362663 -Joining-a-meeting-by-phone.
   •



Subject             2. ADA Accommodations and Translation Services




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5                  6/10/2021
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 3 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 14 of 53


Meeting             Mar 25, 2021 - Special Meeting

Category            A. GENERAL INFORMATION

Type                Information

ADA Accommodations: To request accommodations in order to participate remotely,
please call (415) 355-7364 as soon as possible but at least seventy-two (72) hours prior to
the scheduled meeting.

Translation Services: SFUSD will provide interpretation throughout today's Board meeting.



B. SPECIAL ORDER OF BUSINESS

Subject             1. Motion to Suspend the Board Rules and Procedures to Permit Immediate
                    Action on Resolution of No Confidence and Vote to Remove Commissioner
                    Collins From Her Position as Vice-President and Her Membership on Board
                    Committees For The Duration of Her Term

Meeting             Mar 25, 2021 - Special Meeting

Category            B. SPECIAL ORDER OF BUSINESS

Type                Action

Recommended Action Approve Motion to Suspend the Board Rules and Procedures to Permit Immediate
                   Action on Resolution of No Confidence and Vote to Remove Commissioner Collins
                   From Her Position as Vice-President and Her Membership on Board Committees For
                   The Duration of Her Term

BACKGROUND:




REQUESTED BY:


APPROVED BY:


Subject             2. Resolution of No Confidence and Vote to Remove Commissioner Collins
                    From Her Position as Vice-President and Her Membership on Board
                    Committees For The Duration of Her Term

Meeting             Mar 25, 2021 - Special Meeting

Category            B. SPECIAL ORDER OF BUSINESS

Type                Action

Preferred Date      Mar 25, 2021




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5                       6/10/2021
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 4 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 15 of 53


Absolute Date       Mar 25, 2021

Recommended Action Approve Resolution of No Confidence and Vote to Remove Commissioner Collins
                   From Her Position as Vice-President and Her Membership on Board Committees For
                   The Duration of Her Term

 File Attachments
 Lam Moliga Assertion No-Confidence.pdf (9 KB)



C. CLOSED SESSION

Subject             1. General Information

Meeting             Mar 25, 2021 - Special Meeting

Category            C. CLOSED SESSION

Type

In accordance with Board Rule and Procedure 9321, and Government Code section 54956 et.
seq., the Board of Education may hold closed sessions only for purposes identified in law.


Subject             2. Public Employee Discipline/Dismissal Release

Meeting             Mar 25, 2021 - Special Meeting

Category            C. CLOSED SESSION

Type                Action

The Board will meet in closed session to discuss the following matter(s):

PUBLIC EMPLOYEE DISCIPLINE/DISMISSAL RELEASE
(Government Code § 54957)

Workflow
Workflow            Mar 18, 2021 6:55 PM :: Submitted by Aisha Owens. Routed to Danielle Houck for
                    approval.
                    Mar 24, 2021 6:30 PM :: Final approval by Danielle Houck


Subject             3. Conference with Labor Negotiators

Meeting             Mar 25, 2021 - Special Meeting

Category            C. CLOSED SESSION

Type                Action

BACKGROUND:

The Board will meet in closed session to discuss the following matter(s):

CONFERENCE WITH LABOR NEGOTIATORS
(Government Code § 54957.6)




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5                         6/10/2021
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 5 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 16 of 53


Agency designated representatives: Greg John, Chief of Labor Relations

Employee organizations:

United Educators of San Francisco
Service Employees International Union Local 1021
United Administrators of San Francisco American Federation of School Administrators,
AFL/CIO Local 3
International Federation of Professional and Technical Engineers, Local 21 Protech and Non-
Protech Units
International Brotherhood of Electrical Workers, Local 6
International Union of Operating Engineers, Stationary Engineers Local 39, AFL-CIO
Laborer's International Union of North America AFL-CIO, Local 261
Common Crafts (Glaziers, Architectural Metal And Glass Workers Union, Local 718; Iron
Workers Union, Local 377; Plasterers and Shophands Union, Local 66; United Union Of
Roofers, Waterproofers and Allied Workers, Local 40; Carpenters and Locksmith, Local 22;
Auto, Marine and Specialty Painters, Local 1176; Sheet Metal Workers International Union,
Local 104; United Association of Journeymen and Apprentices of The Plumbing And
Pipefitting Industry of The United States And Canada, Local 38; Teamsters, Local 853; and
Machinists, Local 1414)
Unrepresented Management Employees


Subject           4. Conference with Legal Counsel - Anticipated Litigation

Meeting           Mar 25, 2021 - Special Meeting

Category          C. CLOSED SESSION

Type              Action

BACKGROUND:

The Board will meet in closed session to discuss the following matter(s):

CONFERENCE WITH LEGAL COUNSEL - ANTICIPATED LITIGATION

Significant Exposure to Litigation
(Government Code § 54956.9(b))

HS v. SFUSD

March 18, 2021, Letter to President Lopez from Harmeet Dhillon Regarding Lowell
Admissions Process

1 Matter


Initiation of Litigation
(Government Code § 54956.9(c))


Workflow
Workflow          Mar 22, 2021 6:40 PM :: Submitted by Aisha Owens. Routed to Danielle Houck for
                  approval.
                  Mar 24, 2021 6:34 PM :: Final approval by Danielle Houck




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5                       6/10/2021
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 6 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 17 of 53



Subject              5. Conference with Legal Counsel - Existing Litigation

Meeting              Mar 25, 2021 - Special Meeting

Category             C. CLOSED SESSION

Type                 Action

The Board will meet in closed session to discuss the following matter(s):

CONFERENCE WITH LEGAL COUNSEL - EXISTING LITIGATION
(Government Code § 54956.9)

ABRAHAM LINCOLN HIGH SCHOOL OF SAN FRANCISCO ALUMNI ASSOCIATION, et al. v. SAN
FRANCISCO BOARD OF EDUCATION, et al., SF Superior Court Case No.

CITY AND COUNTY OF SAN FRANCISCO v. SAN FRANCISCO BOARD OF EDUCATION, et
al., Case No.: CPF-21-517352.



Subject              6. Public Employee Evaluation

Meeting              Mar 25, 2021 - Special Meeting

Category             C. CLOSED SESSION

Type                 Action (Consent)

The Board will meet in Closed Session to discuss the following matter(s):

Public Employee Evaluation
(Government Code § 54957)

Superintendent of Schools
Our adopted rules of Parliamentary Procedure, Robert’s Rules, provide for a consent agenda listing several
items for approval of the Board by a single motion. Most of the items listed under the consent agenda have
gone through Board subcommittee review and recommendation. Documentation concerning these items has
been provided to all board members and the public in advance to assure an extensive and thorough review.
Items may be removed from the consent agenda at the request of any board member.


Subject              7. Public Employee Appointment

Meeting              Mar 25, 2021 - Special Meeting

Category             C. CLOSED SESSION

Type                 Action

The Board will meet in closed session to discuss the following matter(s):

PUBLIC EMPLOYEE APPOINTMENT
(Government Code 54957)

    • (2) Interim Principals




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5                             6/10/2021
BoardDocs® Meeting: Regular Meeting Tue, Jun 8, 2021                      Page 7 of 7
         Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 18 of 53


Workflow
Workflow         Mar 23, 2021   12:53 PM :: Submitted by Stephen Lee. Routed to Daniel Menezes for
                 approval.
                 Mar 23, 2021   2:01 PM :: Approved by Daniel Menezes. Routed to Judson Steele for
                 approval.
                 Mar 24, 2021   1:15 PM :: Approved by Judson Steele. Routed to Danielle Houck for
                 approval.
                 Mar 24, 2021   6:33 PM :: Final approval by Danielle Houck

D. RECONVENE TO PUBLIC SESSION

Subject          1. Closed Session Action Report

Meeting          Mar 25, 2021 - Special Meeting

Category         D. RECONVENE TO PUBLIC SESSION

Type             Information

E. ADJOURNMENT




https://go.boarddocs.com/ca/sfusd/Board.nsf/goto?open&id=BYMMPV5BDFF5                        6/10/2021
        Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 19 of 53

For Adoption on Suspension of the Rules at First Reading


Subject: Resolution No. 213-25A1
          Assertion of No-Confidence
          - Commissioners Jenny Lam and Faauuga Moliga

WHEREAS: Elected officials are community leaders, and students and their families look
to them for guidance; and

WHEREAS: The inflammatory statements made by Commissioner Collins towards the
Asian American community in 2016 perpetuate gross and harmful stereotypes and leave
no room for nuance or potential misunderstanding; and,

WHEREAS: Our relationship with elected officials must be predicated on mutual respect,
and when our elected officials falter, we are faced with the difficult decision of how to hold
them accountable; and

WHEREAS: When the social media comments resurfaced, what mattered most was that
she, as a leader and elected official, accept responsibility and atone for the trauma inflicted
on the community by her words; and

WHEREAS: Although Commissioner Collins has acknowledged that her words may have
caused pain, her public statements to-date have fallen short of sincere recognition of the
harm she has caused and Vice President Collins does not seem to take meaningful
responsibility for her actions.

THEREFORE BE IT RESOLVED: That on behalf of the 54,000 thousands of students
in the San Francisco Unified School District, the Senior Administrative Staff, the elected
officials representing all levels of San Francisco government who have requested that
Commissioner Collins resign, the Commissioners of the San Francisco Board of Education
have lost confidence in Commissioner Collins and her ability to focus on the pressing needs
of the district at this time; and

FURTHER BE IT RESOLVED: That should Commissioner Collins not resign, the San
Francisco Board of Education moves to remove her from her leadership position as Vice
President and from all committees of the San Francisco Board of Education for the duration
of her term; and

BE IT FURTHER RESOLVED: That the focus of the San Francisco Board of Education
is the equitable re-opening of schools for our students, the health and safety of our faculty,
staff, administrators, students, and families, and ensuring the financial stability of the
district.

Special Meeting
3/25/21



                                                                                             1
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 20 of 53




                  EXHIBIT 3
        Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 21 of 53

Adopted by the Board of Education on Suspension of the Rules at First Reading at the Special Meeting
                                        of March 25, 2021



Subject: Resolution No. 213-25A1
          Assertion of No-Confidence
          - Commissioners Jenny Lam and Faauuga Moliga

WHEREAS: Elected officials are community leaders, and students and their families look
to them for guidance; and

WHEREAS: The inflammatory statements made by Commissioner Collins towards the
Asian American community in 2016 perpetuate gross and harmful stereotypes and leave
no room for nuance or potential misunderstanding; and,

WHEREAS: Our relationship with elected officials must be predicated on mutual respect,
and when our elected officials falter, we are faced with the difficult decision of how to hold
them accountable; and

WHEREAS: When the social media comments resurfaced, what mattered most was that
she, as a leader and elected official, accept responsibility and atone for the trauma inflicted
on the community by her words; and

WHEREAS: Although Commissioner Collins has acknowledged that her words may have
caused pain, her public statements to-date have fallen short of sincere recognition of the
harm she has caused and Vice President Collins does not seem to take meaningful
responsibility for her actions.

THEREFORE BE IT RESOLVED: That on behalf of the 54,000 thousands of students
in the San Francisco Unified School District, the Senior Administrative Staff, the elected
officials representing all levels of San Francisco government who have requested that
Commissioner Collins resign, the Commissioners of the San Francisco Board of Education
have lost confidence in Commissioner Collins and her ability to focus on the pressing needs
of the district at this time; and

FURTHER BE IT RESOLVED: That should Commissioner Collins not resign, the San
Francisco Board of Education moves to remove her from her leadership position as Vice
President and from all committees of the San Francisco Board of Education for the duration
of her term; and

BE IT FURTHER RESOLVED: That the focus of the San Francisco Board of Education
is the equitable re-opening of schools for our students, the health and safety of our faculty,
staff, administrators, students, and families, and ensuring the financial stability of the
district.

Special Meeting
3/25/21


                                                                                                  1
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 22 of 53




                  EXHIBIT 4
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 23 of 53
                                                                          SAN FA)f!.NCISCO
                                                                  SFUSD   PUBLIC &CHOOLS




Book                             Board of Education Policies

Section                          9000 Board Rules and Procedures

Title                            Meetings and Notices

Code                             9320

Status                           Active

Adopted                          December 11, 2018

Last Revised                     February 14, 2012

Office                           Board of Education




San Francisco Unified School District and County Office of
Education
Board Rule and Procedure 9320
Meetings and Notices
This Rule and Procedure applies to the San Francisco Unified School District and the County Office of Education.

Meetings of the Board of Education are conducted for the purpose of accomplishing district business. In
accordance with state open meeting laws (the Brown Act), the Board shall hold its meetings in public and shall
conduct closed sessions during such meetings only as authorized by law. To encourage community involvement in
the schools, Board meetings shall provide opportunities for questions and comments by members of the public. All
meetings shall be conducted in accordance with law and the Board's rules and procedures, policies, administrative
regulations, and exhibits.

(cf. 9321 - Closed Session Purposes and Agendas)
(cf. 9321.1 - Closed Session Actions and Reports)
(cf. 9323 - Meeting Conduct)

A Board meeting exists whenever a majority of Board members gather at the same time and place to hear, discuss,
or deliberate upon any item within the subject matter jurisdiction of the Board or district. (Government Code
54952.2)

A majority of the Board shall not, outside of an authorized meeting, use a series of communications of any kind,
directly or through intermediaries, to discuss, deliberate, or take action on any item that is within the subject matter
jurisdiction of the Board. However, an employee or district official may engage in separate conversations with
Board members in order to answer questions or provide information regarding an item within the subject matter
jurisdiction of the Board, as long as that employee or district official does not communicate the comments or
position of any Board members to other Board members. (Government Code 54952.2)

In order to help ensure participation in the meeting by disabled individuals, the Superintendent or designee shall
provide appropriate disability-related accommodations or modifications upon request in accordance with the
Americans with Disabilities Act. (Government Code 54953.2, 54954.1)



https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                       1/6
4/2/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs®   35-1 FiledPro  06/18/21 Page 24 of 53
Meeting notices and agendas shall specify that any individual who requires disability-related accommodations or
modifications, including auxiliary aids and services, in order to participate in the Board meeting should contact the
Superintendent or designee. (Government Code 54954.2)

Each agenda shall also list the address(es) designated by the Superintendent or designee for public inspection of
agenda documents that are distributed to the Board less than 72 hours before the meeting. (Government Code
54957.5)

(cf. 9322 - Agenda/Meeting Materials)

Regular Meetings

Each school year, the Board shall develop a calendar establishing its regular meeting schedule for the school year.
The meeting calendar shall be adopted prior to the start of the new school year.

Except in the event of a major religious holiday or school recess, the Board shall meet in regular session on the
second and fourth Tuesday of each month at 6:00 p.m. in the place designated by the Board and shall adjourn no
later than 10:00 p.m., or upon completion of the item under discussion at that time, unless extended by majority
vote.

Board and committee meetings shall begin promptly at their designated starting time. If the President is not present
to convene the Board meeting and provided that a quorum of the Board is present, the Vice-President shall call the
meeting to order no later than 6:10 p.m. If the Vice President is not present and assuming there is a quorum, the
longest serving member of the Board who is present shall call the meeting to order no later than 6:15 p.m.

Meetings may be held at a school site with the approval of a majority of the Board.

At least 72 hours prior to a regular meeting, the agenda shall be posted at one or more locations freely accessible to
members of the public. (Government Code 54954.2)

Special Meetings

The president may call a special meeting of the Board. Any four members may also call a special meeting of the
Board through a written request to the president. Only those items for which the special meeting was called and
which appear on the agenda may be considered. For special meetings, the Board of Education will, where possible,
provide 72 hours notice, and will otherwise provide 24 hours notice as required by law.

The first and third Tuesday of each month shall be reserved for special meetings, and committee-of-the-whole
meetings. No standing committee meetings shall be held on Tuesdays.

Every notice of a special meeting shall provide an opportunity for members of the public to directly address the
Board concerning any item that has been described in the meeting notice, before or during the item's consideration.
(Government Code 54954.3)

Emergency Meetings

In the case of an emergency situation for which prompt action is necessary due to the disruption or threatened
disruption of public facilities, the Board may hold an emergency meeting without complying with the 24-hour
notice and/or 24-hour posting requirement for special meetings pursuant to Government Code 54956. The Board
shall comply with all other requirements for special meetings during an emergency meeting. (Government Code
54956.5)

An emergency situation means either of the following: (Government Code 54956.5)

     1.    An emergency, which shall be defined as a work stoppage, crippling activity, or other activity that severely
           impairs public health and/or safety as determined by a majority of the members of the Board
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                           2/6
4/2/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 Filed
                                                           Pro  06/18/21 Page 25 of 53
(cf. 4141.6/4241.6 - Concerted Action/Work Stoppage)
     2.    A dire emergency, which shall be defined as a crippling disaster, mass destruction, terrorist activity, or
           threatened terrorist act that poses peril so immediate and significant that requiring the Board to provide one-
           hour notice before holding an emergency meeting may endanger the public health and/or safety as
           determined by a majority of the members of the Board
(cf. 3516 - Emergencies and Disaster Preparedness Plan)

           Except in the case of a dire emergency, the Board president or designee shall give notice of the emergency
           meeting by telephone at least one hour before the meeting to the local media that have requested notice of
           special meetings. All telephone numbers provided by the media in the most recent request for notification
           must be exhausted. If telephone services are not functioning, the notice requirement of one hour is waived
           and, as soon after the meeting as possible, the Board shall notify those media representatives of the meeting
           and shall describe the purpose of the meeting and any action taken by the Board. In the case of a dire
           emergency, the Board president or designee shall give such notice at or near the time he/she notifies the other
           members of the Board about the meeting. (Government Code 54956.5)

           The minutes of the meeting, a list of persons the Board president or designee notified or attempted to notify,
           a copy of the roll call vote, and any actions taken at the meeting shall be posted for at least 10 days in a
           public place as soon after the meeting as possible. (Government Code 54956.5)

Adjourned/Continued Meetings

A majority vote by the Board may adjourn/continue any regular or special meeting to a later time and place that
shall be specified in the order of adjournment. Less than a quorum of the Board may adjourn such a meeting. If no
Board members are present, the secretary or the
executive assistant to the Board may declare the meeting adjourned to a later time and shall give notice in the same
manner required for special meetings. (Government Code 54955)

Within 24 hours after the time of adjournment, a copy of the order or notice of adjournment/continuance shall be
conspicuously posted on or near the door of the place where the meeting was held. (Government Code 54955)

Committee-of-the-Whole

The Board may convene as a Committee-of-the-Whole to consider only such items as it may designate. A
Committee-of-the-Whole shall be defined as the entire membership of the Board sitting in deliberation for the
purpose of in depth, informal debate and consideration of proposals on matters within its jurisdiction. Meetings of
a Committee-of-the-Whole shall be noticed 72 hours prior to being held. The Vice-President shall preside at a
Committee-of-the-Whole. The Committee-of-the-Whole may hear public testimony and give detailed
consideration to the matter under discussion. As a committee, no action may be taken other than to make
recommendations for consideration by the Board, except that the Board may take action on closed session agenda
items.

The Board President may schedule a meeting for an annual report from any of its advisory committees.

(cf. 2000 - Concepts and Roles)
(cf. 2111 - Superintendent Governance Standards)
(cf. 9000 - Role of the Board)
(cf. 9005 - Governance Standards)
(cf. 9400 - Board Self-Evaluation)

Other Gatherings

Attendance by a majority of Board members at any of the following events is not subject to the Brown Act
provided that a majority of the Board members do not discuss specific district business among themselves other
than as part of the scheduled program: (Government Code 54952.2)
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                          3/6
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 26 of 53


     1.    A conference or similar public gathering open to the public that involves a discussion of issues of general
           interest to the public or to school board members

     2.    An open, publicized meeting organized by a person or organization other than the district to address a topic
           of local community concern

     3.    An open and noticed meeting of another body of the district

     4.    An open and noticed meeting of a legislative body of another local agency

     5.    A purely social or ceremonial occasion

     6.    An open and noticed meeting of a standing or an ad hoc committee of the Board, provided that the Board
           members who are not members of the standing or ad hoc committee attend pursuant to the Augmented
           Committees provisions of Board Rules and Procedures 9130.

(cf. 9130 - Board Committees)

Individual contacts or conversations between a Board member and any other person are not subject to the Brown
Act. (Government Code 54952.2)

Location of Meetings

Meetings shall not be held in a facility that prohibits the admittance of any person on the basis of ancestry or any
characteristic listed in Government Code 11135, including, but not limited to, religion, sex, or sexual orientation.
In addition, meetings shall not be held in a facility which is inaccessible to disabled persons or where members of
the public must make a payment or purchase in order to be admitted. (Government Code 54961)

(cf. 0410 - Nondiscrimination in District Programs and Activities)

Meetings shall be held within district boundaries, except to do any of the following: (Government Code 54954)

     1.    Comply with state or federal law or court order or attend a judicial or administrative proceeding to which the
           district is a party

     2.    Inspect real or personal property which cannot conveniently be brought into the district, provided that the
           topic of the meeting is limited to items directly related to the property

     3.    Participate in meetings or discussions of multiagency significance, provided these meetings are held within
           one of the other agencies' boundaries, with all participating agencies giving the notice required by law

     4.    Meet in the closest meeting facility if the district has no meeting facility within its boundaries or if its
           principal office is located outside the district

     5.    Meet with elected or appointed state or federal officials when a local meeting would be impractical, solely to
           discuss legislative or regulatory issues affecting the district over which the state or federal officials have
           jurisdiction

     6.    Meet in or near a facility owned by the district but located outside the district, provided the meeting agenda is
           limited to items directly related to that facility

     7.    Visit the office of the district's legal counsel for a closed session on pending litigation, when doing so would
           reduce legal fees or costs


https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                           4/6
4/2/2021         Case 4:21-cv-02272-HSG DocumentBoardDocs®  35-1 Filed
                                                                    Pro  06/18/21 Page 27 of 53
     8. Attend conferences on nonadversarial collective bargaining techniques

     9.    Interview residents of another district regarding the Board's potential employment of an applicant for
           Superintendent of the district

    10.    Interview a potential employee from another district
Meetings exempted from the boundary requirements, as specified in items #1-10 above, shall still be subject to the
notice and open meeting requirements for regular and special meetings when a quorum of the Board attends the
meeting.

If a fire, flood, earthquake, or other emergency renders the regular meeting place unsafe, meetings shall be held for
the duration of the emergency at a place designated by the Board president or designee, who shall so inform all
news media who have requested notice of special meetings by the most rapid available means of communication.
(Government Code 54954)

Teleconferencing

A teleconference is a meeting of the Board in which Board members are in different locations, connected by
electronic means through audio and/or video. (Government Code 54953)

The Board may use teleconferences for all purposes in connection with any meeting within the Board's subject
matter jurisdiction. All votes taken during a teleconference meeting shall be by roll call. (Government Code
54953)

During the teleconference, at least a quorum of the members of the Board shall participate from the noticed
location and constitute a physical quorum within district boundaries. (Government Code 54953)

Agendas shall be posted at all teleconference locations and shall list all teleconference locations whenever they are
posted elsewhere. Additional teleconference locations may be provided to the public. (Government Code 54953)

All teleconference locations shall be accessible to the public. All teleconferenced meetings shall be conducted in a
manner that protects the statutory and constitutional rights of the parties or the public appearing before the Board,
including the right of the public to address the Board directly at each teleconference location. (Government Code
54953)

All Board policies, administrative regulations, and rules and procedures shall apply equally to meetings that are
teleconferenced. The Superintendent or designee shall facilitate public participation in the meeting at each
teleconference location.


Legal Reference:
EDUCATION CODE
35140 Time and place of meetings
35143 Annual organizational meeting, date, and notice
35144 Special meeting
35145 Public meetings
35145.5 Agenda; public participation; regulations
35146 Closed sessions
35147 Open meeting law exceptions and applications
GOVERNMENT CODE
11135 State programs and activities, discrimination
54950-54963 The Ralph M. Brown Act, especially:
54953 Meetings to be open and public; attendance
54954 Time and place of regular meetings
54954.2 Agenda posting requirements, board actions
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                     5/6
4/2/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                  35-1 Filed
                                                          Pro 06/18/21 Page 28 of 53
54956 Special meetings; call; notice
54956.5 Emergency meetings
UNITED STATES CODE, TITLE 42
12101-12213 Americans with Disabilities Act
CODE OF FEDERAL REGULATIONS, TITLE 28
35.160 Effective communications
36.303 Auxiliary aids and services
COURT DECISIONS
Wolfe v. City of Fremont, (2006) 144 Cal.App. 544
ATTORNEY GENERAL OPINIONS
88 Ops.Cal.Atty.Gen. 218 (2005)
84 Ops.Cal.Atty.Gen. 181 (2001)
84 Ops.Cal.Atty.Gen. 30 (2001)
79 Ops.Cal.Atty.Gen. 69 (1996)
78 Ops.Cal.Atty.Gen. 327 (1995)

Management Resources:
CSBA PUBLICATIONS
The Brown Act: School Boards and Open Meeting Laws, rev. 2006
ATTORNEY GENERAL PUBLICATIONS
The Brown Act: Open Meetings for Legislative Bodies, 2003
LEAGUE OF CALIFORNIA CITIES PUBLICATIONS
Open and Public IV: A Guide to the Ralph M. Brown Act, rev. 2007
WEB SITES
CSBA: http://www.csba.org
CSBA, Agenda Online: http://www.csba.org/Services/Services/GovernanceTechnology/AgendaOnline.aspx
California Attorney General's Office: http://www.caag.state.ca.us
Institute for Local Government: http://www.cacities.org/index.jsp?zone=ilsg

Please note that compare references, or “cf”, refer to CSBA model policies and do not necessarily indicate that the
San Francisco Unified School District has adopted the referenced policy.

Cross References                 Second Reading: December 11, 2018
                                 Rules Committee: November 14, 2018
                                 First Reading: October 23, 2018

                                 First Adopted: February 14, 2012




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                  6/6
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 29 of 53




                  EXHIBIT 5
6/9/2021             Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 FiledPro 06/18/21 Page 30 of 53


                                                                  SFUSD   SAN F"ANCISCO
                                                                          PUBLIC IICHOOLS




Book                          Board of Education Policies

Section                       9000 Board Rules and Procedures

Title                         Agenda/Meeting Materials

Code                          9322

Status                        Active

Adopted                       May 14, 2019

Last Revised                  October 27, 2015

Origin                        Revised rule and procedure

Office                        Board Office




San Francisco Unified School District and County Office of
Education
Board Rule and Procedure 9322
Agenda/Meeting Materials
This Rule and Procedure applies to the San Francisco Unified School District and the County Office of Education.

Agenda Content

Board of Education meeting agendas shall state the meeting time and place and shall briefly describe each business
item to be transacted or discussed, including items to be discussed in closed session. (Government Code 54954.2)

(cf. 9320 - Meetings and Notices)
(cf. 9321- Closed Session Purposes and Agendas)

The agenda shall provide members of the public the opportunity to address the Board on any agenda item before or
during the Board's consideration of the item. However, the agenda need not provide an opportunity for public
comment when the agenda item has previously been considered at an open meeting of a committee comprised
exclusively of Board members, provided that members of the public were afforded an opportunity to comment on
the item at that meeting and that the item has not been substantially changed since the committee considered it.
(Government Code 54954.3) The agenda shall also provide members of the public an opportunity to testify at
regular meetings on matters which are not on the agenda but which are within the subject matter jurisdiction of the
Board. (Education Code 35145.5; Government Code 54954.3)

(cf. 9323 - Meeting Conduct)

Each meeting agenda shall list the address designated by the Superintendent or designee for public inspection of
agenda documents that have been distributed to the Board less than 72 hours before the meeting. (Government
Code 54957.5)

The agenda shall specify that an individual who requires disability-related accommodations or modifications,
including auxiliary aids and services, in order to participate in the Board meeting should contact the Superintendent
or designee. (Government Code 54954.2)
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                    1/6
6/9/2021             Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 FiledPro 06/18/21 Page 31 of 53


Agenda Preparation

The Superintendent shall develop the agenda for each regular and special meeting in accordance with Board policy.
Each agenda shall reflect the district's vision and goals and the Board's focus on student learning.

(cf. 0000 - Vision)
(cf. 0200 - Goals for the School District)
(cf. 9122 - Secretary)

A Board member or member of the public may request that a matter within the jurisdiction of the Board be placed
on the agenda of a regular meeting. The request shall be in writing and be submitted to the Superintendent or
designee with supporting documents and information, if any, at least seven days before the scheduled meeting date.
Items submitted less than seven days before the scheduled meeting date may be postponed to a later meeting in
order to allow sufficient time for consideration and research of the issue.

The Superintendent shall decide whether a request is within the subject matter jurisdiction of the Board. Items not
within the subject matter jurisdiction of the Board may not be placed on the agenda. In addition, the Superintendent
shall determine if the item is merely a request for information or whether the issue is covered by an existing policy
or administrative regulation before placing the item on the agenda.

The Board President, Vice President, Superintendent, and/or designee(s) shall review the agenda before it is printed
and shall have final authority over whether each item on the agenda is placed in accordance with Board policy. At
his/her discretion the president may delay placing a resolution for first reading on the agenda for not more than one
(1) meeting if there are more agenda items than are manageable.

(cf. 9121 - President)

Any Board action that involves borrowing $100,000 or more shall be discussed, considered, and deliberated upon
as a separate item of business on the meeting agenda. (Government Code 53635.7)

(cf. 9323.2 - Actions by the Board)

All public communications with the Board are subject to requirements of relevant Board policies and
administrative regulations.

(cf. 1312.1 - Complaints Concerning District Employees)
(cf. 1312.2 - Complaints Concerning Instructional Materials)
(cf. 1312.3 - Uniform Complaint Procedures)
(cf. 3320 - Claims and Actions Against the District)
(cf. 5144.1 - Suspension and Expulsion/Due Process)

Consent Items

In order to promote efficient meetings, the Board may act upon more than one item by a single vote through the use
of a consent agenda. Consent items shall be items of a routine nature or items for which no Board discussion is
anticipated and for which the Superintendent recommends approval.

Proposals and resolutions relating to the following subjects are not routine and may not be placed on the consent
calendar: adoption of the fiscal year budget; approval, denial, revocation, or renewal of charter school petitions;
consideration of sales or purchases of real property; consideration of labor agreements; or consideration of Board
Policies or Administrative Policies and Regulations.

Any Board member or the Superintendent may request that any item on the consent calendar be removed and
introduced for first reading. The Board may act on items removed from the consent calendar at its next regular
meeting.

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                       2/6
6/9/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs®   35-1 Filed
                                                                    Pro 06/18/21 Page 32 of 53

Any Board member or the Superintendent may request that any item on the consent calendar be severed in order to
allow discussion and a separate vote on the item at that same meeting immediately after approval of the consent
calendar.

If a member of the public wishes to speak about any item on the consent calendar, he or she may do so during the
Board meeting under "Public Comment on Consent Items". If in response to public comment, a member of the
Board wishes to sever any item on the consent calendar, that item shall be severed in order to allow discussion and
a separate vote on the item at that same meeting immediately after approval of the consent calendar.

A vote will be called on the adoption of all items on the consent calendar as one motion.

Consideration of Proposals and Non-Routine Items

All non-routine matters shall generally appear on the Board's agenda for at least two (2) regular meetings prior to
adoption by the Board. The proposal shall be introduced for a first reading and assigned to committee or referred to
the next regular board meeting for second reading and action. If the proposal is referred to committee(s), the
proposal may return to the Board for a second reading and action after the committee(s) have heard the proposal.

The Board may consider and act upon a proposal that is introduced for a first reading provided both of the
following occur: (1) a motion to suspend the rule set forth immediately above is approved by at least five (5) board
members; and (2) the agenda clearly notifies the public that the proposal or resolution may be acted upon at that
meeting. In the event the Board approves a motion to suspend the rule and consider a proposal for adoption at first
reading, members of the public may comment on the resolution or proposal without submitting a "Request to
Speak" in advance.

The Superintendent may place a proposed resolution on the consent calendar or introduce it for First Reading, as
appropriate and consistent with these rules and procedures.

Preparation and Submission of Board and Committee Proposed Resolutions

With the exception of proposed resolutions of commendation, the following process and procedure shall be
followed for resolutions proposed by board members and committees.

     1.    Prior to introducing a resolution, a Board member will inform the Superintendent of proposed resolutions
           and discuss with the Superintendent how the resolution relates to the scope of work for which the Board is
           charged to lead.

     2.    Board members will submit proposed resolutions to the Board Liaison. If the resolution originates in
           committee, the committee's staff liaison shall apprise the Superintendent and Board Liaison.

     3.    The Board Liaison shall monitor the progress of the proposed resolution for discussion and distribute it to
           staff for analysis and review.

     4.    Staff shall return their analysis, including drafts of revised policies, to the Board Liaison within 10 business
           days unless otherwise agreed.

     5.    The Board Liaison shall distribute staff analysis to the author of the proposed resolution, the Board President
           and the Vice-President.

     6.    During agenda review, the Board President and Vice-President shall determine the timing of the introduction
           of the proposed resolution(s), with due consideration of the author's request. The Board Liaison shall submit
           the proposed resolution(s) to the Office of the Board of Education seven days in advance of the Board
           meeting date for inclusion in the printed agenda of the meeting.
Proposed Resolutions for First Reading

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                           3/6
6/9/2021           Case 4:21-cv-02272-HSG DocumentBoardDocs®  35-1 FiledPro 06/18/21 Page 33 of 53

     1. The president shall introduce all proposed resolutions for a first reading and assign them to the appropriate
        committee, if any, and such committee shall consider the resolution in accordance with Board rules and
        procedures. If the President determines that resolutions or other matters need consideration by more than two
        committees, the items shall be referred to a Committee-of-the-Whole which meeting shall be convened on
        the first or third Tuesday of the following month. The president may also refer the proposed resolutions to
        the next regularly scheduled Board meeting if no committee assignment is necessary or appropriate.

     2.    In order to promote efficient meetings, proposed resolutions introduced for a first reading shall be acted upon
           by a single vote.

     3.    The Board shall encourage members of the public to address their concerns on a proposed resolution to the
           committee. Board members will not engage in a discussion on proposed resolutions introduced for a first
           reading and public comment shall be limited to a total of 5 minutes and 1 minute per speaker or as may be
           reasonable under the circumstances.

     4.    The Board may immediately consider and act upon a resolution introduced for first reading if five (5)
           members of the Board approve such motion and the agenda notifies the public that the resolution may be
           acted upon at that meeting. If the Board suspends the rules to consider a resolution immediately, members of
           the public may comment on the resolution without the necessity for a "Request to Speak" before the Board
           considers the resolution.

Requests for Reconsideration

No resolution which has been considered and acted upon by the Board may be submitted for reconsideration within
one (1) calendar year unless resubmittal is requested by a member of the prevailing side and supported by a 2/3
vote of the full Board. Such requests for reconsideration shall be noticed on the Board's agenda for action, except
that requests for reconsideration which are made more than one month after the Board's vote shall be considered a
new item and be heard as a First Reading.

Agenda Dissemination to Board Members

At least three days before each regular meeting, ---
                                                 and upon
                                                      ----request from a Board member, a copy of the agenda,
                                                             -----------------
agenda packet and all other relevant information may be forwarded to a Board member.

When special meetings are called, the Superintendent or designee shall make every effort to distribute the agenda
and supporting materials to Board members as soon as possible before the meeting.

Board members shall review agenda materials before each meeting. Individual members may confer directly with
the Superintendent or designee to request additional information on agenda items.

Agenda Dissemination to Members of the Public

The Superintendent or designee shall mail a copy of the agenda or a copy of all the documents constituting the
agenda packet to any person who requests the items. The materials shall be mailed at the time the agenda is posted
or upon distribution of the agenda to a majority of the Board, whichever occurs first. (Government Code 54954.1)

If a document is distributed to the Board less than 72 hours prior to a meeting, the Superintendent or designee shall
make the document available for public inspection at the time the document is distributed to a majority of the
Board provided that the document is a public record under the Public Records Act and relates to an agenda item for
an open session of a regular Board meeting. The Superintendent or designee may also post the document on the
district's web site in a position and manner that makes it clear that the document relates to an agenda item for an
upcoming meeting. (Government Code 54957.5) Additional documents which are distributed to at least a majority
of the Board after the publication of the agenda and relate to items on the agenda are available for public view in
Room 106 at the time of distribution to the Board members. Additional documents distributed to the Board during

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                         4/6
6/9/2021             Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 FiledPro 06/18/21 Page 34 of 53

the meeting can be viewed at the meeting (if prepared by the district) or after the meeting (if prepared by some
other person) upon request to the Executive Assistant to the Board.

(cf. 1113 - District and School Web Sites)
(cf. 1340 - Access to District Records)

Any documents prepared by the district or the Board and distributed during a public meeting shall be made
available for public inspection at the meeting. Any documents prepared by another person shall be made available
for public inspection after the meeting. These requirements shall not apply to a document that is exempt from
public disclosure under the Public Records Act. (Government Code 54957.5)

Upon request, the Superintendent or designee shall make the agenda, agenda packet, and/or any writings
distributed at the meeting available in appropriate alternative formats to persons with a disability, as required by
the Americans with Disabilities Act. (Government Code 54954.1)

Any request for mailed copies of agendas or agenda packets shall be in writing and shall be valid for the calendar
year in which it is filed. Written requests must be renewed following January 1 of each year. (Government Code
54954.1)

Public Posting of the Agenda

The Board agenda is posted and its contents are made available for public view in the lobby of the district's
Administrative Building at 555 Franklin Street on the Friday before each regular meeting. A copy of the complete
agenda is also available in the Office of the Board, Room 106, at the same address. In addition, the Superintendent
or designee shall make the agenda accessible through a prominent direct link to the district's agenda management
platform in accordance with Government Code 54954.2. When the district utilizes an integrated agenda
management platform, the link to that platform shall take the user directly to the website with the district's agendas,
and the current agenda shall be the first available. (Government Code 54954.2)
(cf. 1113 - District and School Web Sites)
(cf. 1340 - Access to District Records)



Legal Reference:
EDUCATION CODE
35144 Special meetings
35145 Public meetings
35145.5 Right of public to place matters on agenda
GOVERNMENT CODE
6250-6270 Public Records Act
53635.7 Separate item of business
54954.1 Mailed agenda of meeting
54954.2 Agenda posting requirements; board actions
54954.3 Opportunity for public to address legislative body
54954.5 Closed session item descriptions
54956.5 Emergency meetings
54957.5 Public records
UNITED STATES CODE, TITLE 42
12101-12213 Americans with Disabilities Act
CODE OF FEDERAL REGULATIONS, TITLE 28
35.160 Effective communications
36.303 Auxiliary aids and services
COURT DECISIONS

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                        5/6
6/9/2021       Case 4:21-cv-02272-HSG DocumentBoardDocs®35-1 Filed
                                                                Pro 06/18/21 Page 35 of 53

Caldwell v. Roseville Joint Union HSD, 2007 U.S. Dist. LEXIS 66318

Management Resources:
CSBA PUBLICATIONS
The Brown Act: School Boards and Open Meeting Laws, rev. 2007
Guide to Effective Meetings, rev. 2007
Maximizing School Board Leadership: Boardsmanship, 1996
ATTORNEY GENERAL PUBLICATIONS
The Brown Act: Open Meetings for Legislative Bodies, California Attorney General's Office, rev. 2003
CALIFORNIA CITY ATTORNEY PUBLICATIONS
Open and Public III: A User's Guide to the Ralph M. Brown Act, 2000
WEB SITES
CSBA, Agenda Online: http://www.csba.org/Services/Services/GovernanceTechnology/AgendaOnline.aspx
California Attorney General's Office: http://www.caag.state.ca.us

Please note that compare references, or “cf”, refer to CSBA model policies and do not necessarily indicate that the
San Francisco Unified School District has adopted the referenced policy.

Cross References              Second Reading: May 14, 2019
                              Rules Committee: May 6, 2019

                              First Reading: April 9, 2019
                              First Adopted: February 14, 2012




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                  6/6
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 36 of 53




                  EXHIBIT 6
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 37 of 53
                                                                          SAN FA)f!.NCISCO
                                                                  SFUSD   PUBLIC &CHOOLS




Book                             Board of Education Policies

Section                          9000 Board Rules and Procedures

Title                            Board Policies

Code                             9310

Status                           Active

Adopted                          March 13, 2018




San Francisco Unified School District and County Office of
Education
Board Rule and Procedure 9310
Board Policies
This Rule and Procedure applies to the San Francisco Unified School District and the County Office of Education.

As a single District county, the San Francisco Board of Education administers both the San Francisco Unified
School District and the San Francisco County Office of Education. Accordingly, the Board of Education intends
that, unless otherwise specified:
     1. All board policies are the policies of both the School District and the County Office of Education;
     2. All administrative regulations are the administrative regulations of both the School District and the County
        Office of Education;
     3. All rules and procedures are the rules and procedures of both the School District and the County Office of
        Education;
     4. References to the Board of Education shall mean both the County Board of Education and the Unified School
        District Board of Education;
     5. References to the Superintendent shall mean both the Superintendent of the County Office of Education and
        the Superintendent of the Unified School District;
     6. References to the District shall mean both the Unified School District and the County Office of Education."

Board policies, administrative regulations and rules and procedures shall be labeled "San Francisco Unified School
District and County Office of Education" and contain the following language: "This [Policy/Administrative
Regulation/Rule and Procedure] applies to the San Francisco Unified School District and the County Office of
Education."

The Board of Education shall adopt written policies to convey its expectations for actions that will be taken in the
District, clarify roles and responsibilities of the Board and Superintendent, and communicate Board philosophy and
positions to the students, staff, parents/guardians and the community. Board policies are binding on the District to
the extent that they do not conflict with federal or state law and are consistent with the District's collective
bargaining agreements.

(cf. 0000 - Vision)
(cf. 0100 - Philosophy)
(cf. 9000 - Role of the Board)
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                   1/4
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 38 of 53

The Board recognizes the importance of maintaining a policy manual that is up to date and reflects the mandates of
law. Policies shall be regularly reviewed at a time allocated for this purpose on the agenda of public Board
meetings.

(cf. 9320 - Meetings and Notices)
(cf. 9322 - Agendas/Meeting Materials)

The Board shall review certain policies annually, as required by Education Code 35160.5. If no revisions are
deemed necessary, the Board minutes shall nevertheless indicate that the review was conducted. Other policies
shall be monitored and reviewed as specified in the policy itself or as needed to reflect changes in law or District
circumstances.

(cf. 5116.1 - IntraDistrict Open Enrollment)
(cf. 6145 - Extracurricular and Cocurricular Activities)

Policy Development and Adoption Process

The District's policy development process shall include the following basic steps:

     1.    The Board and/or Superintendent or designee shall identify the need for a new policy or revision of an
           existing policy. The need may arise from a change in law, a new District vision or goals, educational
           research or trends, or a change in the superintendency or Board membership. The need may also occur as a
           result of an incident that has arisen in the District or a recommendation or request from staff or other
           interested persons.

     2.    As needed, the Superintendent or designee shall gather fiscal and other data, staff and public input, related
           District policies, sample policies from other organizations or agencies, and other useful information to fully
           inform the Board about the issue.
(cf. 1220 - Citizen Advisory Committees)

     3.    The Board may hold discussions during a public meeting of the full Board or a committee to gain an
           understanding of the issue and provide initial direction to the Superintendent or designee. The discussion
           may include, but not be limited to, how the proposed policy may affect student learning, community
           expectations, staff recommendations, fiscal impact, as well as the policy's impact on governance and
           operational efficiency.

     4.    The Board or Superintendent may request that legal counsel review the draft policy as appropriate.

     5.    The Board, Superintendent or Superintendent's designee shall develop and present a draft policy for a first
           reading at a public Board meeting. At its second reading, the Board may take action on the proposed policy.
           The Board may waive the second reading or may require an additional reading if necessary.
(cf. 9323 - Meeting Conduct)

Only policies formally adopted by a majority vote of the Board shall constitute official Board policy and adopted
policies shall supersede all previous Board policies as to the subject matter contained therein.

(cf. 9322 - Agenda/Meeting Materials)
(cf. 9323.2 - Actions by the Board)

The District's policy development process may be revised or expanded as needed based on the issue being
considered, the need for more information, or to provide greater opportunities for consultation and public input.


https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                             2/4
4/2/2021         Case 4:21-cv-02272-HSG DocumentBoardDocs® 35-1 Filed
                                                                   Pro   06/18/21 Page 39 of 53
Policies shall become effective upon Board adoption or at a future date designated by the Board at the time of
adoption.

Board Rules and Procedures

The Board shall prescribe and enforce rules for its own government consistent with state law and regulations.
(Education Code 35010)

Except where otherwise specified, Board rules and procedures may be suspended by a vote of five members of the
Board.

Board rules and procedures governing Board operations may be developed, adopted, and amended following the
same procedures as those used for the adoption or amendment of Board policy. Proposed amendments to Board
rules and procedures shall be referred to as the Rules Policy and Legislation Committee for recommendation to the
Board. Such rules and procedures shall be titled and assigned an index number.

Administrative Regulations

The Superintendent or designee shall be responsible for developing and enforcing administrative regulations for the
operation of the District. Administrative regulations shall be consistent with law and Board policy and shall be
designed to promote the achievement of District goals and objectives. Administrative regulations may describe
specific actions to be taken, roles and responsibilities of staff, timelines, and/or other necessary provisions. The
Superintendent or designee also may develop procedures manuals, handbooks, or other guides to carry out the
intent of Board policy.

When Board policies are amended, the Superintendent or designee shall review corresponding regulations to ensure
that they conform to the intent of the revised policy. In case of conflict between administrative regulation and
Board policy, policy shall prevail.

The Board may review and/or approve regulations for the purpose of ensuring conformity with the intent of Board
policy.

Monitoring and Evaluation

At the time a policy is adopted, the Board and Superintendent or designee shall determine whether an evaluation of
the policy should be scheduled and, if so, shall agree upon a timeline and measures for evaluating the effectiveness
of the policy in achieving its purpose.

(cf. 0500 - Accountability)

Access to Policies

The Superintendent or designee shall ensure that all District employees and the public have access to an up-to-date
District policy manual on the District's public website.

(cf. 1113 - District and School Web Sites)
(cf. 1340 - Access to District Records)

As necessary, the Superintendent or designee shall notify staff, parents/guardians, students, and other stakeholders
whenever a policy that affects them is adopted or revised. He/she may determine the appropriate communications
strategy depending on the issue.

(cf. 1112 - Media Relations)
(cf. 4112.9/4212.9/4312.9 - Employee Notifications)
(cf. 5145.6 - Parental Notifications)
(cf. 6020 - Parent Involvement)

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                    3/4
4/2/2021       Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                               35-1 FiledPro 06/18/21 Page 40 of 53
Suspension of Policies

No Board policy, Board rule and procedure, administrative regulation, or exhibit, or any portion thereof ("policy"),
shall be operative if it is found to be in conflict with applicable federal or state law or regulations or court
decisions. If any portion of a policy is found to be invalid, that invalidity shall not affect other provisions of the
policy.

(cf. 2210 - Administrative Discretion Regarding Board Policy)


Legal Reference:
EDUCATION CODE
35010 Control of District; prescription and enforcement of rules
35160 Authority of governing boards
35160.5 Annual review of school District policies
35163 Official actions, minutes and journal
35164 Vote requirements

Management Resources:
CSBA PUBLICATIONS
Targeting Student Learning: The School Board's Role as Policymaker, 2005
Maximizing School Board Leadership: Policy, 1996
WEB SITES
CSBA, Policy Services, including Policy Update Service, Governance and Management Using Technology
(GAMUT OnlineTM), Policy Audit Program, Individual District Policy Workshops, Agenda Online, and Manual
Maintenance: http://www.csba.org/ps
National School Boards Association: http://www.nsba.org


Please note that compare references, or “cf”, refer to CSBA model policies and do not necessarily indicate that the
San Francisco Unified School District has adopted the referenced policy.

Cross References                 Proposed for Immediate Action and Suspension of the Rules: March 13, 2018

                                 First Adoption: February 14, 2012




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                      4/4
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 41 of 53




                  EXHIBIT 7
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 42 of 53
                                                                          SAN FA)f!.NCISCO
                                                                  SFUSD   PUBLIC &CHOOLS




Book                             Board of Education Policies

Section                          9000 Board Rules and Procedures

Title                            Board Committees

Code                             9130

Status                           Active

Adopted                          February 14, 2012




San Francisco Unified School District and County Office of
Education
Board Rule and Procedure 9130
Board Committees
This Rule and Procedure applies to the San Francisco Unified School District and the County Office of Education.

The Board of Education may establish Board committees as necessary. The Board shall determine the duties of the
committee at the time of its appointment. Unless specifically authorized by the Board to act on its behalf, Board
committees shall act in an advisory capacity. When its duties have been completed, the committee shall be
dissolved.

(cf. 1220 - Citizen Advisory Committees)

The president shall appoint three Board members to each committee whether standing or ad hoc and shall designate
the chair. A standing committee, where possible, shall not share a common majority of members with any other
standing committee.

A quorum for committee meetings shall consist of two of the designated members of the committee.

There shall be four standing committees of the Board: Budget and Business Services; Buildings Grounds, and
Services; Curriculum and Program; and Rules, Policy and Legislation.

Committee meetings shall begin promptly at their designated starting time. If the committee Chair is not present to
convene the committee meeting and assuming that there is a quorum of the committee, the longest serving Board
member on the committee shall call the meeting to order no later than 10 minutes after the designated start time. In
the Chair's absence, the member who has served the longest on the Board shall serve as the Chair of the
Committee.

Board committees shall provide public notice of their meetings and conduct these meetings in accordance with state
open meeting laws.

Meetings of standing or ad hoc committees for which an agenda is posted at least 72 hours in advance of the
meeting pursuant to Government Code 54954.2, shall be considered, for purposes of the Brown Act, as regular
meetings of the Board. (Government Code 54954)

The Superintendent or designee may serve as an advisor to any committee at the discretion of the Board.


https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                   1/3
4/2/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                35-1 FiledPro 06/18/21 Page 43 of 53
(cf. 9320 - Meetings and Notices)
(cf. 9322 - Agenda/Meeting Materials)

Agenda

The agenda of the committee meeting shall be prepared by the chair of the committee and the staff liaison
designated by the Superintendent to insure that both the Superintendent and the Board members are aware of items
placed on the agenda. Items may be placed on the agenda by referral from the Board at a Regular Meeting, or
directly by the Superintendent or by the chair of the committee, including a request from committee members.

Items referred from the Board shall be heard by the committee at the committee's next scheduled meeting for which
adequate Brown Act notice can be made. The chair, at his or her discretion, may delay placing an item on the
agenda for one meeting.

Every agenda for standing committee meetings shall provide members of the public with the right to address the
Committee on any item of interest to the public that is within the subject matter jurisdiction of that Committee.
Furthermore, the committee in its consideration of items on the agenda shall hear public comment. The committee
chair shall determine if the public comment shall be made before or during the legislative body's consideration of
that item during the meeting. Members of the public may offer public comment.

Items that are approved by a majority of the committee shall be forwarded to the full Board. If committee approval
is not given, the item shall be referred to the full Board without recommendation. All items returned to the Board
by committee shall be agendized on the first regular meeting of the Board for which adequate Brown Act notice
may be given.

City and School District Select Committee

The Board of Supervisors of the City and County of San Francisco and the Board of Education of the San
Francisco Unified School District have created the City and School District Select Committee for the purpose of
advancing their mutual interest and problem-solving relative to policy matters that affect the City and the School
District, their respective employees and departments, the District students and the families of students. Mutual
policy matters of interest, include, but are not limited to: facilities; funding issues; City department, protocols and
programs that directly impact the School District, its students or their families; transportation; and homelessness.

The City and School District Select Committee shall be comprised of three members of the Board of Supervisors
and three members of the Board of Education. The president of the Board shall appoint three of its members to
serve on the City and School District Select Committee. The Board of Supervisors and the Board of Education
shall share, equally, the responsibilities of staffing the meetings of this Committee, as well as any necessary
expenses in support of the activities of this Committee. The City and School District Select Committee shall sunset
on June 30 of each year and may be renewed by the City on an annual basis.

Augmented Committees

An Augmented Committee is a standing or an ad hoc committee to which Board members who are not committee
members are invited and do attend. Augmented committee meetings are a form of full Board meetings; a quorum
of the Board is present to discuss matters within

the subject matter jurisdiction of the Board. At such meetings, however, Board action cannot be taken. Instead all
invited Board member(s) at augmented committees shall have the right to join in the committee discussion of the
agendized items, but shall not be allowed to vote on matters before the augmented committee.

The committee chair shall determine when a standing or an ad hoc committee shall be classified as an augmented
committee and shall identify and invite the Board member(s) to the committee. All invitations to the Board
member(s) must be extended at a minimum 24 hours prior to the 72-hour posting requirement to determine if Board
member(s) are interested in attending the augmented committee. Board member(s) must respond prior to the 72-
hour posting requirement so as to allow for the preparation and posting of the notice in a timely manner.
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                           2/3
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 44 of 53

In the event that the committee chair does not determine that a standing or an ad hoc committee shall be classified
as an augmented committee, the committee shall be augmented upon request of a member of the Board. The
notice for each augmented committee shall state that it is an augmented committee and shall identify all Board
member(s) who may attend the augmented committee.

Quorum for an augmented committee is two voting members of the committee.


Legal Reference:
EDUCATION CODE
35010 Control of district; prescription and enforcement of rules
35024 Executive committee
35160 Authority of governing boards
35160.1 Broad authority of school districts
GOVERNMENT CODE
54952 Legislative body, definition
54952.2 Definition of meeting
54954 Time and place of regular meetings; special meetings; emergencies
54954.3 Opportunity for public to address legislative body
ATTORNEY GENERAL OPINIONS
81 Ops.Cal.Atty.Gen. 156 (1998)
80 Ops.Cal.Atty.Gen. 308 (1997)
79 Ops.Cal.Atty.Gen. 69 (1996)

Please note that compare references, or “cf”, refer to CSBA model policies and do not necessarily indicate that the
San Francisco Unified School District has adopted the referenced policy.




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                   3/3
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 45 of 53




                  EXHIBIT 8
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 46 of 53
                                                                          SAN FA)f!.NCISCO
                                                                  SFUSD   PUBLIC &CHOOLS




Book                             Board of Education Policies

Section                          9000 Board Rules and Procedures

Title                            Remuneration, Reimbursement And Other Benefits

Code                             9250

Status                           Active

Adopted                          February 14, 2012




San Francisco Unified School District and County Office of
Education
Board Rule and Procedure 9250
Remuneration, Reimbursement And Other Benefits
This Rule and Procedure applies to the San Francisco Unified School District and the County Office of Education.

Remuneration

According to the City Charter of San Francisco, the compensation of each member of the Board of Education shall
be five hundred dollars ($500) per month.

Reimbursement of Expenses

Board members shall be reimbursed for traveling expenses incurred when authorized in advance by the Board
President or by Board ratification upon settlement of travel. (Education Code 35044)

(cf. 9240 - Board Development)

The rate of reimbursement shall be the same rate specified for district personnel.

(cf. 3350 - Travel Expenses)

Board members may use district-issued credit cards while on official district business. Under no circumstances may
personal expenses be charged on district credit cards.

Health and Welfare Benefits

During their time in service to the City and County as members of the Board of Education, Board members may
participate in the health service system of the City and County and are eligible for the employer contribution. (San
Francisco City Charter section 12.202; San Francisco Administrative Code sections 16.700, 16.700(c), and
16.701(a).)

Health service system benefits provided to Board members shall be extended at the same level to their dependents,
but with no employer contribution. (San Francisco City Charter section 12.202; San Francisco Administrative
Code section 17.600(h).) Dependents include spouses, dependent children under the age of 26, dependent children
under the age of 26 who are full-time students at a college or university, and dependent children regardless of age
who are physically or mentally incapacitated.

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                    1/2
4/2/2021               Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                       35-1 FiledPro 06/18/21 Page 47 of 53


Legal Reference:
SAN FRANCISCO CITY CHARTER
8.100 Unified School District
12.202 Membership in the Health Service System
13.100 City and County Elections
13.101 Terms of Elective Office
13.101.5 Vacancies
14.103 Recall
15.105 Suspension and Removal
SAN FRANCISCO ADMINISTRATIVE CODE
16.700 et sequential re Health Service System
EDUCATION CODE
1090 Compensation for members and mileage allowance
33050-33053 General waiver authority
33362-33363 Reimbursement of expenses (Department of Education and CSBA workshops)
35012 Board members; number, election and term
35044 Payment of traveling expenses of representatives of board
35120 Compensation (services as member of governing board)
35172 Promotional activities
44038 Cash deposits for transportation purchased on credit
GOVERNMENT CODE
20322 Elective officers; election to become member
53200-53209 Group insurance
UNITED STATES CODE, TITLE 26
403(b) Tax-sheltered annuities
COURT DECISIONS
Thorning v. Hollister School District, (1992) 11 Cal.App.4th 1598
Board of Education of the Palo Alto Unified School District v. Superior Court of Santa Clara County, (1979) 93
Cal.App.3d 578
ATTORNEY GENERAL OPINIONS
83 Ops.Cal.Atty.Gen. 124 (2000)

Management Resources:
WEB SITES
CSBA: http://www.csba.org
Public Employees' Retirement System: http://www.calpers.ca.gov


Please note that compare references, or “cf”, refer to CSBA model policies and do not necessarily indicate that the
San Francisco Unified School District has adopted the referenced policy.




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                  2/2
Case 4:21-cv-02272-HSG Document 35-1 Filed 06/18/21 Page 48 of 53




                  EXHIBIT 9
6/9/2021             Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 FiledPro 06/18/21 Page 49 of 53


                                                                  SFUSD   SAN F"ANCISCO
                                                                          PUBLIC IICHOOLS




Book                          Board of Education Policies

Section                       9000 Board Rules and Procedures

Title                         Meeting Conduct

Code                          9323

Status                        Active

Adopted                       February 14, 2012




San Francisco Unified School District and County Office of
Education
Board Rule and Procedure 9323
Meeting Conduct
This Rule and Procedure applies to the San Francisco Unified School District and the County Office of Education.

Meeting Procedures

All Board of Education meetings shall begin on time and shall be guided by an agenda prepared in accordance with
Board Rules and Procedures and posted and distributed in accordance the Ralph M. Brown Act (open meeting
requirements) and other applicable laws.

(cf. 9322 - Agenda/Meeting Materials)

The Board President shall conduct Board meetings in accordance with Board rules and procedures that enable the
Board to efficiently consider issues and carry out the will of the majority. The Board shall rely on Robert's Rules of
Order, Newly Revised to address any question or point of order not addressed in the Board rules and procedures.

The Board believes that late night meetings deter public participation, can affect the Board's decision-making
ability, and can be a burden to staff. Regular Board meetings shall be adjourned at 10:00 p.m. unless extended by
general consent of a majority of the Board.

(cf. 9320 - Meetings and Notices)

Discussion by Board members or speakers shall be limited to matters which are properly before the Board. A
speaker shall be ruled out of order if he/she fails to speak on the subject matter for which the privilege of the floor
was granted.

Discussion on a motion shall be germane.

Board members shall indicate their desire to speak by illuminating their microphone light. The president shall
have the privilege to recognize requests to speak by other Board members.

(cf. 9121 - President)

The Board may, by a two-thirds vote, limit or close its debate.


https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                       1/5
6/9/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs®  35-1 FiledPro 06/18/21 Page 50 of 53

Debate or action on Board Members' proposals and Superintendent's proposals upon being duly moved and
seconded at First Reading, unless referred to a committee, shall be held on calendar for Second Reading at the next
regularly scheduled meeting of the Board.

The president shall conduct a roll call vote on all motions presented to the Board and shall announce the vote of the
Board.

Quorum and Abstentions

The Board shall act by majority vote of all of the membership constituting the Board. (Education Code 35164)

(cf. 9323.2 - Actions by the Board)

The Board believes that when no conflict of interest requires abstention, its members have a duty to vote on issues
before them. When a member abstains, his/her abstention shall not be counted for purposes of determining
whether a majority of the membership of the Board has taken action.

(cf. 9270 - Conflict of Interest)

When not more than two vacancies occur on the Board, the vacant position(s) shall not be counted for purposes of
determining how many members of the Board constitute a majority. In addition, if a vacancy exists on the Board,
whenever any provisions of the Education Code require unanimous action of all or a specific number of the
members, the vacant position(s) shall be not be counted for purposes of determining the total membership
constituting the Board. (Education Code 35165)

Public Participation

To the extent possible, Board committee meetings shall be the primary venue for public input into proposals from
Board members and the Superintendent.

Each person requesting to address the Board on agenda items calendared for Board action or on matters other than
those calendared for Board action shall be granted such requests provided a "Request to Speak" is telephoned into
the Office of the Board of Education the Monday or Tuesday of the meeting prior to 4:30 p.m., or an individual
completes a "Speaker Card", prior to the item being called, on the evening of the meeting. A person wishing to be
heard by the Board shall be invited to, but not required to, provide his/her name before speaking.

In order to conduct district business in an orderly and efficient manner, the Board requires that public presentations
to the Board comply with the following procedures:

     1.    The Board shall give members of the public an opportunity to address the Board on any item of interest to
           the public that is within the subject matter jurisdiction of the Board, either before or during the Board's
           consideration of the item. (Education Code 35145.5, Government Code 54954.3)

     2.    At a time so designated on the agenda at a regular meeting, members of the public may bring before the
           Board matters that are not listed on the agenda. The Board shall take no action or discussion on any item not
           appearing on the posted agenda, except as authorized by law. (Education Code 35145.5, Government Code
           54954.2)

     3.    Without taking action, Board members or district staff members may briefly respond to statements made or
           questions posed by the public about items not appearing on the agenda. Additionally, on their own initiative
           or in response to questions posed by the public, a Board or staff member may ask a question for clarification,
           make a brief announcement, or make a brief report on his/her own activities. (Government Code 54954.2)
           Furthermore, the Board or a Board member may provide a reference to staff or other resources for factual
           information, ask staff to report back to the Board at a subsequent meeting concerning any matter, or take
           action directing staff to place a matter of business on a future agenda. (Government Code 54954.2)
https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                          2/5
6/9/2021             Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 FiledPro 06/18/21 Page 51 of 53



     4.    The Board need not allow the public to speak on any item that has already been considered by a committee
           composed exclusively of Board members at a public meeting where the public had the opportunity to address
           the committee on that item. However, if the Board determines that the item has been substantially changed
           since the committee heard the item, the Board shall provide an opportunity for the public to speak.
           (Government Code 54954.3)
(cf. 9130 - Board Committees)
     5.    A person wishing to be heard by the Board shall first be recognized by the president and shall then proceed
           to comment as briefly as the subject permits.
           Individual speakers shall be allowed two minutes to address the Board on each agenda or nonagenda item.
           Any speaker requiring language translation shall be allowed a maximum of two minutes to speak and two
           minutes for translation. The district will provide translation in as least Chinese and Spanish and, if possible
           and with adequate notice, in other languages.

           The president may increase or decrease the time allowed for public presentation.

           Substitution of speakers will not be permitted unless a designated alternate is submitted with the request to
           speak.

           Individuals requesting to speak who were held over from a previous meeting shall be the first called at the
           next regular meeting.
     6.    The Board president may rule on the appropriateness of a topic. If the topic would be more suitably
           addressed at a later time, the president may indicate the time and place when it should be presented.
           The Board shall not prohibit public criticism of its policies, procedures, programs, services, acts, or
           omissions. (Government Code 54954.3) In addition, the Board may not prohibit public criticism of district
           employees.

           While the Board recognizes the right of the public to address matters under the jurisdiction of the Board,
           whenever a member of the public initiates specific complaints or charges against an employee, the Board
           president shall inform the complainant that in order to protect the employee's due process rights and
           reputation, it is the policy and preference of the Board to hear such complaints or charges in closed session
           unless otherwise requested by the employee pursuant to Government Code 54957. The Board president shall
           also encourage the complainant to file a written complaint using the appropriate district complaint procedure.

(cf. 1312.1 - Complaints Concerning District Employees)
(cf. 9321 - Closed Session Purposes and Agendas)

     7.    The Board president shall not permit any disturbance or willful interruption of Board meetings. Persistent
           disruption by an individual or group shall be grounds for the president to terminate the privilege of
           addressing the Board for that meeting.
           The Board may remove disruptive individuals and order the room cleared if necessary. In this case,
           members of the media not participating in the disturbance shall be allowed to remain, and individuals not
           participating in such disturbances may be allowed to remain at the discretion of the Board. When the room
           is ordered cleared due to a disturbance, further Board proceedings shall concern only matters appearing on
           the agenda. (Government Code 54957.9)

           When such disruptive conduct occurs, the Superintendent or designee shall contact local law enforcement.
     8.    Cardboard, paper or cloth placards may be brought into the Board meeting room only if they are not larger
           than three feet by three feet and have no wood, metal or other type of holding device.

https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                            3/5
6/9/2021             Case 4:21-cv-02272-HSG DocumentBoardDocs®
                                                     35-1 FiledPro 06/18/21 Page 52 of 53


Recording by the Public

The Superintendent or designee shall designate locations from which members of the public may broadcast,
photograph, or tape record open meetings without causing a distraction.

If the Board finds that noise, illumination, or obstruction of view related to these activities would persistently
disrupt the proceedings, these activities shall be discontinued or restricted as determined by the Board.
(Government Code 54953.5, 54953.6)


Legal Reference:
EDUCATION CODE
5095 Powers of remaining board members and new appointees
32210 Willful disturbance of public school or meeting a misdemeanor
35010 Prescription and enforcement of rules
35145.5 Agenda; public participation; regulations
35163 Official actions, minutes and journal
35164 Vote requirements
35165 Effect of vacancies upon majority and unanimous votes by seven member board
GOVERNMENT CODE
54953.5 Audio or video tape recording of proceedings
54953.6 Broadcasting of proceedings
54954.2 Agenda; posting; action on other matters
54954.3 Opportunity for public to address legislative body; regulations
54957 Closed sessions
54957.9 Disorderly conduct of general public during meeting; clearing of room
PENAL CODE
403 Disruption of assembly or meeting
COURT DECISIONS
McMahon v. Albany Unified School District, (2002) 104 Cal.App.4th 1275
Rubin v. City of Burbank, (2002) 101 Cal.App.4th 1194
Baca v. Moreno Valley Unified School District, (1996) 936 F.Supp. 719
ATTORNEY GENERAL OPINIONS
76 Ops.Cal.Atty.Gen. 281 (1993)
66 Ops.Cal.Atty.Gen. 336 (1983)
63 Ops.Cal.Atty.Gen. 215 (1980)
61 Ops.Cal.Atty.Gen. 243, 253 (1978)
55 Ops.Cal.Atty.Gen. 26 (1972)
59 Ops.Cal.Atty.Gen. 532 (1976)

Management Resources:
CSBA PUBLICATIONS
The Brown Act: School Boards and Open Meeting Laws, rev. 2005
Board Presidents' Handbook, rev. 2002
Maximizing School Board Governance: Boardsmanship
ATTORNEY GENERAL PUBLICATIONS
The Brown Act: Open Meetings for Legislative Bodies, 2003
WEB SITES
CSBA: http://www.csba.org
California Attorney General's Office: http://www.caag.state.ca.us




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                      4/5
6/9/2021        Case 4:21-cv-02272-HSG DocumentBoardDocs® 35-1 Filed
                                                                  Pro 06/18/21 Page 53 of 53

Please note that compare references, or “cf”, refer to CSBA model policies and do not necessarily indicate that the
San Francisco Unified School District has adopted the referenced policy.




https://go.boarddocs.com/ca/sfusd/Board.nsf/Private?open&login#                                                  5/5
